                                                                                                                                  
Exhibit 10.1


SUPPLY AGREEMENT


This Supply Agreement (this “Agreement”), dated as of  April 28, 2014, by and
between PGT Industries, Inc., a Florida corporation (“Customer”), and Royal
Group, Inc., for its Window & Door Profiles division, a Canada corporation
(“Supplier”). In consideration of the mutual covenants, promises, Agreements and
provisos hereinafter contained, the parties agree as follows:


1.  
Scope of Supply

 
This Agreement governs the supply of products and materials associated with
certain of Customer’s vinyl window products.  Annual volumes and expenditures
are estimated on Schedule B, delivered in regular intervals or as required as
subsequently defined in this document.


2.  
Term

 
This Agreement shall be effective from January 1, 2015 to December 31, 2018 (the
“Term”).  If the targeted total purchases as described in Schedule B are not
met, the Agreement will be extended until the target total purchases are met. At
Customer's discretion this Agreement can be extended  one time for a period of
two years commencing January 1, 2019 unless Supplier has terminated this
Agreement in accordance with Section 14.  Customer agrees to give Supplier
ninety (90) days notice before discontinuing any individual profile. This
Agreement shall be effective and supersede all other such Agreements when signed
by authorized personnel for both companies.
 
3.  
Definitions.

 
a.  
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated 9 August 2013, by and between Royal Group, Inc. and PGT Industries, Inc.,
as amended as provided herein.

 
b.  
 “Price” shall mean the total transactional cost of materials with or without
freight as agreed in the Schedule B-1.

 
c.  
“Material Certificate” shall mean documentation confirming adherence to material
and/or performance specifications.

 
d.  
“Material Safety Data Sheet” shall mean documentation in conformance to OSHA
requirements that shall provide detailed information on each hazardous chemical,
including its potential hazardous effects, its physical and chemical
characteristics, and recommendations for appropriate protective measures.

 
e.  
“North Venice Plant” shall mean Customer’s place of business located at 1070
Technology Drive, North Venice, FL  34275.

 
f.  
“Products” shall mean goods produced by Supplier and purchased by Customer, as
contemplated by this Agreement and listed on a Purchase Order.  Products include
vinyl and cellular extrusions, patio door products, and RoyalBond paint and
paint services.

 
g.  
 “Specifications” shall mean all specifications, drawings, requirements,
performance and/or functions, relating to the Products, as set forth in a
Customer approved “Quality Control Print.”

 
h.  
“Purchase Order” shall mean, purchase document that lists part numbers and
planned ship/dock dates, or established scheduling Agreement, or electronic
release by part number, or auto replenishment release.

 
i.  
“Quality Control Print” shall mean extrusion drawing used to manufacture
extrusion and fabrication tooling, approved by Customer and Supplier with
signatures, drawn and controlled by Supplier, used by Quality Assurance
supervision of both parties.

 
4.  
Representations and Warranties

 
a.  
Supplier represents and warrants that the Products shall comply with the
Specifications.  Please refer to Schedule C for standard Royal
Warranty.  SUPPLIER EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY
KIND, WHETHER STATUTORY, COMMON LAW OR OTHERWISE, INCLUDING WITHOUT LIMITATION,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
USE, TO THE FULLEST EXTENT SUCH DISCLAIMER IS ALLOWED BY APPLICABLE LAW.

 
b.  
Supplier warrants that Products will conform to such Specifications and will be
free from all defects in material and workmanship.  Customer shall have the
right to reject and return Non-Conforming Materials (as defined in Schedule B
hereto) , upon receipt of a “Return Goods” authorization at the Supplier’s
expense up to and including all reasonable labor and other charges to inspect,
sort, package, and handle for return. Such goods are not to be replaced without
a “Purchase Order” from Customer.

 
c.  
Supplier represents and warrants that, upon transfer of ownership as defined in
the Delivery Terms section of Schedule B, Supplier shall pass to Customer, and
Customer shall receive, good and marketable title to such Products, free and
clear of all liens, claims, security interests pledges, charges, mortgages,
deeds of trusts, options, or other encumbrances of any kind.

 
d.  
Rush orders are considered necessary to the Customer, may be subject to an
additional set-up charge of $300, and require order of full package
quantity.  This would only apply in cases where Product is not normally stocked
and requires Supplier to break into current production schedules at Customer's
request.

 
e.  
Supplier and Customer agree to form and actively participate in a Partnership
Development Team with the objective of exploring innovative, cost effective
solutions that provide both Supplier and Customer with unique performance and
cost solutions. Partnership Development Team will meet each  quarter and more
often on an informal basis, if appropriate and report out to the Customer VP of
Supply Chain and Supplier VP of Sales every six (6) months during the Term.
Proposed activities are included in Schedule B. Cost savings derived by the
Partnership Development Team will be shared 50/50.

 
f.  
Each Party represents, warrants and covenants that: (i) it is and shall be at
all times a legal entity validly existing under the laws of its jurisdiction
with the corporate or other power to own all of its properties and assets and to
carry on its business as it is currently being conducted; (ii) it has the
corporate or other power to execute and deliver this Agreement and to perform
its obligations hereunder; (iii) its officer(s) executing this Agreement are
duly authorized to execute and deliver this Agreement on its behalf, and no
further corporate or other proceedings are necessary with respect thereto; (iv)
it is not required, in connection with execution and delivery of this Agreement
or the performance of its obligations hereunder, to obtain the consent of any
third party; and (v) the execution and delivery of this Agreement and
performance of its obligations hereunder do not (A) violate any provision of its
articles of incorporation or by-laws or equivalent organizational documents as
currently in effect, or (B) conflict with, result in a breach of, constitute a
default under (or an event which, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any lien upon any of its properties or assets under, or create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under, any contract to which it is a party or by which any of its
properties or assets are bound.

 
g.  
Customer agrees to:

 
i.  
Purchase and otherwise initially acquire all its vinyl extrusions (identified in
Schedule B) associated with Customer project known as Ultimately Vinyl (Phase
II)  from Supplier, but only to the extent quality specifications defined under
QUALITY on Schedule B are met and unless Customer otherwise terminates this
Agreement pursuant to Section 14.

 
ii.  
Purchase all Products produced by Supplier in response to receipt of a Purchase
Order from Customer.

 
iii.  
Give Supplier the right to bid on the supply of all future projects associated
with vinyl window extrusions.

 
iv.  
Timely review first article samples for production runs.

 
h.  
Production runs of new Products will only commence once Supplier is in
possession of fully operational dies, equipment and completed PPAP for Products.

 
 
 
 
5.  
Pricing and Payment.

 
a.  
Pricing is as per Supplier’s price list presently in effect as set out in
Schedule B-1, subject to adjustment only as set out in CDI Index
Calculation  Schedule B-2.



b.  
Diligent control over material costs, including but not limited to labor and
overhead, is Supplier responsibility.  In the event of unreasonable and /or
non-market cost increases, the Supplier will present supporting documents and
data to the VP of Supply Chain of the Customer for review and consideration.

 
c.  
Except as specifically detailed in Schedule B, no additional surcharges,
packaging, loading, handling fees, or additional charges of any kind will be
paid by Customer.

 
 
6.  
Purchase Orders.

 
 
a.  
From time to time during the Term, Customer shall order Products from Supplier
pursuant to and in accordance with separate Customer standard purchase orders or
other related written commitment documentation (collectively, the "Purchase
Orders").  Such Purchase Orders shall specify quantities of the Product,
shipping instructions, delivery date(s), and detailed instructions for the
delivery of the Products (with release schedules, delivery orders or equivalent
notices).  Each Purchase Order executed by the Parties shall be binding upon
Supplier and Customer and shall be deemed to constitute a part of this Agreement
as if fully set forth herein, and all terms and conditions of this Agreement
shall be deemed to apply to the subject matter of such Purchase Order as if
fully set forth therein.  If any of the terms of a Purchase Order are
inconsistent with, contradict, or are in addition to, the terms of this
Agreement, such terms shall be of no effect unless such Purchase Order makes
specific reference to the specific term of this Agreement which shall not apply
and such purchase order that is referring to a provision of this Agreement that
does not apply is signed by authorized signing officers of Customer and
Supplier.

 
b.  
Each Purchase Order shall contain specific instructions regarding where the
shipment is to be delivered.

 
c.  
Supplier will confirm every order in writing to Customer within two business
days and will send Advance Ship Notice once the shipment leaves the Supplier's
dock.  In the event of a contradiction between the Purchase Order and the terms
of this Agreement, the terms and conditions of this Agreement shall prevail.

 
d.  
Supplier agrees to maintain a reserve supply of PVC resins and compounds equal
to sixty days’ consumption volume per each specification, or larger quantity at
Supplier’s discretion and risk, which Supplier determines may be necessary to
meet Customer’s requirements.

 
e.  
For planning purposes, an annual forecast of estimated quantities will be
provided with quarterly updates by the Customer. Additional forecast models will
be offered as they become available. Any quantity estimates or purchase
forecasts provided by Customer are for planning purposes only and do not
constitute an order for material or Products.

 
7.  
Delivery.

 
a.  
The Products shall be delivered as specified on the Customer Purchase Order.

 
b.  
With each shipment of Products, Supplier will deliver a packing list containing
the following information:

 
v.  
Purchase order number

vi.  
Customer part number

vii.  
Quantity ordered/Quantity shipped

viii.  
Material Certificate, when required

ix.  
Material Safety Data Sheet, when required

 
c.  
Lead time from date of order to “packed and available” will be no greater than
ten (10) business days on accessories, color, and capstock profiles, and
five  (5) business days on white frame and sash extrusion for orders consistent
with Customer’s forecast.  Replenishment cycle will be matched to consumption
rate of the Customer.

 
d.  
Terms of transportation of Products to Customer is as described in Schedule B.

 
e.  
Supplier will honor Customer’s Transportation Guidelines as outlined in Schedule
B.

 
f.  
Upon termination of the Agreement, Customer agrees to return  Supplier owned
racks to Supplier. Supplier owned racking will be used to service Customer.

 
g.  
Rack return to Supplier will be coordinated between Customer and Supplier and a
process will be documented by the Partnership Development Team. The cost of rack
return is the Suppliers’s responsibility.



8.  
Certification and Quality Assurance.

 
Periodic Supplier performance evaluations may be performed, the purpose of which
will be to assess Supplier’s quality as it relates to, among other things,
on-time deliveries, packaging, service/warranty, and Non-Conforming Materials as
reported through Customer’s Defective Material Reporting Process

 
9.  
Defective Material.

 
Supplier shall use commercially reasonable efforts to ensure quality and
conformance to material and performance specifications.  Supplier shall honor
returns and credits promptly for any Non-Conforming Material and costs incurred
by Customer to rework or sort such Non-Conforming Material.  Supplier shall
provide corrective action documentation to Customer within 10 days of any such
request. Penalties will be applied for Non-Conforming Materials as defined in
Schedule B.
 
10.  
Manufacturing Alterations.  Any and all modifications in composition, design, or
manufacturing process (collectively, “Modifications”) must be approved by
Customer, in writing, prior to implementation by Supplier.  In its sole and
absolute discretion, Customer may require samples for testing prior to approving
any such Modifications.

 
11.  
Warranty.

 
See Schedule C
 
12.  
Indemnification.

 
a.  
Supplier agrees to indemnify and hold harmless Customer, along with its
employees, dealers, distributors, affiliates, and other agents (collectively,
the “Customer Indemnified Parties”), from and against any claim asserted by any
third party for damage to that third party’s property, for replacement of
Customer's products due to a defect in the Products, or for bodily injury, or
both, arising out of or resulting from Supplier’s negligence. Supplier’s
obligations to defend and indemnify shall apply regardless of whether the claim
is based on breach of warranty, breach of contract, negligence, strict
liability, or any other tort.   The obligations to defend and indemnify are in
addition to the obligations Supplier already has under the terms of its
warranty.  The term “claim” includes, but is not limited to, allegations,
notices, lawsuits, judgments, and settlements.  It also includes an obligation
on the part of Supplier to indemnify any Customer Indemnified Party for costs,
expenses, attorneys’ fees, and other costs incurred in connection with the
defense of any claim that is covered by this provision.  Customer may, at its
discretion, assist with the defense and be represented by its own counsel in
connection with any such proceedings.

 
b.  
Customer agrees to indemnify and hold harmless Supplier, along with its
employees, dealers, distributors, affiliates, and other agents (collectively,
the “Suppler Indemnified Parties”), from and against any claim asserted by any
third party for damage to that third party’s property, or for bodily injury, or
both, arising out of or resulting from, Customer’s negligence. Customer’s
obligations to defend and indemnify shall apply regardless of whether the claim
is based on breach of warranty, breach of contract, negligence, strict
liability, or any other tort.  The term “claim” includes, but is not limited to,
allegations, notices, lawsuits, judgments, and settlements.  It also includes an
obligation on the part of Customer to indemnify any Supplier Indemnified Party
for costs, expenses, attorneys’ fees, and other costs incurred in connection
with the defense of any claim that is covered by this provision.  Supplier may,
at its discretion, assist with the defense and be represented by its own counsel
in connection with any such proceedings.

 
c.  
As a condition to the foregoing indemnity obligations, the indemnified party
shall promptly inform the indemnifying party in writing of any such suit, claim,
action, cost, liability, loss or other obligation.  The indemnifying party, at
its sole cost and expense is to have exclusive control of the defense in such
suit or claim and in all negotiations relating to its settlement, and the
indemnified party will assist as reasonably requested in prosecution of such
suit.  The indemnified party may, at its own cost and expense, retain counsel to
continue to participate in the defense.

 
13.  
Confidentiality.

 
The parties hereto agree to comply with, and be bound by, the terms of the
Confidentiality Agreement.
 
14.  
Termination.  This Agreement may be terminated by either party in the event
that:

 
a.  
The other party makes a general assignment for the benefit of creditors;

 
b.  
The other Party becomes insolvent, or voluntary or involuntary proceedings are
instituted by or against such Party under any federal, state, or other
bankruptcy or insolvency laws and such proceedings are not terminated within
ninety (90) days, or a receiver is appointed for such Party;

 
c.  
The other Party ceases to function as a going concern;

 
d.  
The other party fails to perform any material provision of this Agreement and
does not cure such failure within a period of thirty (30) days after receipt of
written notice from the other party specifying such failure and stating its
intention to terminate this Agreement if such failure is not cured provided,
however, that such period of thirty (30) days shall be extended for an
additional fourteen (14) days if the nonperforming party, in good faith, begins
performance necessary to cure after notice and proceeds to complete such
performance with reasonable diligence; and

 
e.  
Performance of this Agreement is suspended by the other party in accordance with
Section 15(a) below, and it appears that such performance will be delayed for
more than seventy-five (75) days;

 
f.  
Upon expiration or termination of this Agreement all monies owed by Customer to
Supplier or by Supplier to Customer become immediately due and must be paid
forthwith and in no event later than thirty (30) days.

 
g.  
Neither party shall have the right to terminate this Agreement without Cause or
for convenience, but rather, shall only have the right to terminate the
Agreement for Cause, described in Section 14 subsections a. through e.
inclusive, or as a result of force majeure as provided in Section 15.

 
15.  
Miscellaneous.

 
a.  
Force Majeure. No party to this Agreement shall be liable for any delay or
non-performance hereunder, resulting from: severe weather conditions; war;
riots; civil disorder; earthquakes; any law, order, proclamation, regulation,
ordinance, demand or requirement of any governmental agency; or any other
condition or occurrence whatsoever beyond the reasonable control of such party,
but only to the extent performance hereunder is prevented by any such
condition.  If the performance of this Agreement is delayed, prevented,
restricted or interfered with by reason of any such event, (a) the party whose
performance is delayed, prevented, restricted or interfered with shall give
prompt written notice to the other party of the event and shall be excused from
performance, but only to the extent delayed or prevented; provided, however,
that the party whose performance is delayed or prevented shall take commercially
reasonable steps to avoid or remove such causes of nonperformance and shall
continue performance whenever and to the extent possible; and (b) if it appears
that a time for delivery or performance scheduled pursuant to this Agreement
will be delayed for more than seventy-five (75) days, the party receiving notice
under subsection (a) above shall have the right to terminate, by written notice
to the other party, any portion of this Agreement covering the delayed
performance, and the obligations and liabilities of both parties with respect to
such portion of the Agreement shall thereupon lapse and terminate, except to the
extent such obligations or rights are intended to survive pursuant to this
Agreement.

 
b.  
Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned or delegated by either
party, in whole or in part without the prior written consent of the other party,
or any attempt to make any such transfer, assignment or delegation without such
consent shall be null and void.  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the successors, legal representatives
and permitted assigns of the Parties hereto.

 
c.  
Contractor Status.  The Parties are and shall remain independent contractors
with respect to each other, and nothing in this Agreement shall be construed to
place the Parties in the relationship of partners, joint ventures, fiduciaries
or agents, nor grant any right or authority to assume or create an obligation or
responsibility, express or implied, on behalf of or in the name of the other or
bind the other in any manner whatsoever.

 
d.  
Modification and Waiver.  No modification, amendment or waiver of any provision
of this Agreement shall be valid or binding unless in writing and executed by
both of the Parties.  Any other purported modification, amendment or waiver of
any provision of this Agreement shall be null and void. No waiver by either
Party of any breach, or the failure of either Party to enforce any of the terms
and conditions of this Agreement, shall affect, limit or waive that Party's
right to enforce and compel compliance with all terms and conditions of this
Agreement, or to terminate this Agreement according to its terms.

 
e.  
Invalidity or Illegality.  In the event any provision of this Agreement is
declared to be void, invalid or unlawful by any court or tribunal of competent
jurisdiction, such provision shall be deemed severed from the remainder of this
Agreement and the balance shall remain in full force and effect.  The Parties
shall undertake to replace the invalid, ineffective, or unenforceable provisions
with valid, effective, and enforceable provisions, which, in their commercial
effect, approximate as closely as possible the intentions of the Parties as
expressed in the invalid, ineffective, or unenforceable provisions.

 
f.  
Notices.  All notices given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally with receipt acknowledged or sent
by registered or certified mail, if available, return receipt requested, or by
facsimile, or by recognized overnight courier for next day delivery, addressed
or sent to the Parties at the following addresses and facsimile numbers or to
such other additional address or facsimile number as any Party shall hereafter
specify by notice to the other Party:

 
 
i.  
If to Customer, to:

 
PGT Industries, Inc.
 
1070 Technology Drive
 
North Venice, FL  34275
 
Attention:  General Counsel
 
Facsimile:  (941) 486-8634
 
 
ii.  
If to the Supplier, to:

 
Royal Group, Inc.
1000 Abernathy Road NE
Suite 1200
Atlanta, GA 30328
Attention:  General Counsel
Facsimile:  770-395-4514


g.  
Headings.  Section headings contained herein are for convenience only and shall
not affect the interpretation hereof.

 
h.  
Counterparts.  The Parties may execute any number of counterparts to this
Agreement, each of which shall be an original instrument, but all of which taken
together shall constitute one and the same Agreement. Signed facsimile copies of
this Agreement will bind the Parties to the same extent as original documents.

 
i.  
Entirety.  This Agreement, which includes the recitals, schedules, Purchase
Orders, exhibits and annexes attached or subsequently incorporated in this
Agreement, constitutes the entire understanding and Agreement between the
Parties regarding the subject matter set forth herein, and supersedes all prior
or contemporaneous Agreements, oral or written, made between the Parties
relating such subject matter.

 
j.  
Agreement Precedence.  For their convenience, the Parties may use, from time to
time, their standard purchase orders, site level execution Agreements, sales
releases, delivery schedules, acknowledgments, invoices and other similar
preprinted forms. In the event of a conflict between this Agreement and any of
these documents that purport to govern the same matters set forth herein, this
Agreement shall prevail unless the other document (i) is executed and delivered
by both Parties hereto in writing subsequent to the date of this Agreement, (ii)
specifically refers to this Agreement and to this Section, and (iii) indicates
that it is intended to, and shall take precedence over, this Agreement.

 
k.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the conflict of laws
principles thereof (other than its conflict of law principles to the extent that
the application of the laws of another jurisdiction would be required thereby).
Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation or legal
proceeding directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereunder

 
l.  
Survival Provisions.  Neither the expiration nor termination of this Agreement
shall affect such of the provisions of this Agreement as expressly provide that
they will operate after any such expiration or termination.

 
m.  
Personal Protective Equipment.  Supplier’s and subcontractors must wear
appropriate personal protective equipment when visiting any of Customer’s
manufacturing facilities.

 


 


 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by persons authorized on their respective behalf, effective as of
the date first set forth above.




           PGT INDUSTRIES, INC.






           /s/ Brad
Voss                                                            4/29/2014
           Name:  Brad
Voss                                                     Date
           Title:   Director, Strategic Purchasing










           ROYAL GROUP, INC.








           /s/ Chris Bitsakakis                                                 
  4/28/2014
          Name: Chris Bitsakakis                                              
Date
          DateTitle:   VP & GM,Window & Door Profiles



